Title: James Lovell to Abigail Adams, 12 September 1778
From: Lovell, James
To: Adams, Abigail




Sepr. 12th. 1778


I have the Mortification of being obliged to tell the amiable Portia that the Council of Pensylvania will not grant a partial Exportation of Flour from their State while the general Embargo lasts: So that I cannot soon have the Pleasure of executing the Commission which that lovely Woman has entrusted to me. The State of Massachusetts Bay will have the Direction of a Quantity out of which the distressed Inhabitants may get a Pittance. I shall join Portia in my Attentions to my dear Mrs. Lovell upon the first free Exportation from hence.

With affectionate Esteem,
J L

